      Case 1:19-cr-00743-PGG Document 40 Filed 06/28/21 Page 1 of 1




June 28, 2021

VIA ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street
New York, New York 10007

        Re:     United States v. Carmichael, 19 CR 743 (PGG)

Dear Judge Gardephe:

With the government’s consent, I write to seek an adjournment of Mr. Carmichael’s
sentencing, currently scheduled for July 16, 2021. I need the additional time to
effectively prepare a sentencing submission on Mr. Carmichael’s part. The parties ask
for an adjourned date of about 30 days.

Thank you.                          MEMO ENDORSED

Respectfully submitted,             The sentencing for Defendant, currently scheduled for July
/s/ JULIA GATTO                     16, 2021 is adjourned to August 18, 2021 at 10:00 a.m.
Julia L. Gatto                      Any submissions on behalf of the Defendant are due July
Assistant Federal Defender          28, 2021, and any submission by the Government is due on
                                    August 4, 2021




                                     June 29, 2021




cc:     A.U.S.A. Benjamin Schrier (via ECF)
